Case 4:19-cv-04047-SOH Document 2       Filed 05/09/19 Page 1 of 9 PageID #: 2



             IN THE UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF ARKANSAS
                     TEXARKANA DIVISION



KRISTEN CAREY DORNBURG                                            PLAINTIFF

v.                       Case No. 4:19-cv-04047-SOH

CLAUDIA EARHART;
RYDER TRUCK RENTAL CANADA LTD;
RYDER TRUCK RENTAL, INC.;
and JOHN DOE ENTITIES 1-3                                       DEFENDANTS



                               COMPLAINT



      COMES NOW the Plaintiff, Kristen Carey Dornburg by and through

her attorneys, RAINWATER, HOLT & SEXTON, P.A., and for her Complaint

against the Defendants, states and alleges the following:


                    I.     RESIDENCY AND PARTIES

      1.     Plaintiff Kristen Dornburg (“Plaintiff”) was at all times relevant

a citizen and resident of Saint Joe, Searcy County, Arkansas.

      2.     Upon information and belief, Separate Defendant Claudia

Earhart (hereinafter “Defendant Earhart”) was at all times relevant a

resident of London, Ontario, Canada.

      3.     Upon information and belief Separate Defendant Ryder Truck

Rental Canada LTD (hereinafter “Defendant Ryder Truck Canada”), is a
Case 4:19-cv-04047-SOH Document 2       Filed 05/09/19 Page 2 of 9 PageID #: 3



foreign for-profit corporation whose primary address is 700 Creditstone Rd,

Concord, Ontario Canada, L4K5A4.

      4.     Upon information and belief, Defendant Ryder Truck Canada is

a part of the corporation, Ryder Truck Rental, Inc.

      5.     Upon information and belief, Separate Defendant Ryder Truck

Rental Inc., (hereinafter “Defendant Ryder”) is a foreign for-profit

corporation, whose registered agent is Corporate Creations Network, Inc.

located at 609 SW 8th St 600, Bentonville, Arkansas 72712.

      6.     The residencies of Separate Defendants John Doe Entities 1

through 3 remains unknown.

      7.     Plaintiff’s counsel executed a “John Doe Affidavit” in accordance

with Ark. Code Ann. § 16-56-125, which is being filed contemporaneously

herewith as Exhibit A.

      8.     The incident giving rise to this cause of action occurred on I-30,

Texarkana, Miller County, Arkansas.


                   II.    JURISDICTION AND VENUE

      9.     All of the allegations previously plead herein are re-alleged as

though stated word-for-word.

      10.    The United States District Court for the Western District of

Arkansas has jurisdiction of this cause of action pursuant to 28 U.S.C. § 1332

as the Plaintiff, is a resident of the State of Arkansas and the amount in

controversy exceeds $75,000.00 USD, the amount required for U.S. federal


                                 Page 2 of 9
Case 4:19-cv-04047-SOH Document 2          Filed 05/09/19 Page 3 of 9 PageID #: 4



court jurisdiction in diversity of citizenship causes of actions.

      11.    Venue for this cause of action is governed by 28 U.S.C. § 1391.

Venue lies properly in the Western District of Arkansas, Texarkana Division

as the Plaintiff is a resident of Searcy County, Arkansas and the incident

from which this complaint arises occurred in Texarkana, Miller County,

Arkansas.

      12.    The Hague Service Convention is applicable in all cases, in civil

or commercial matters, where there is occasion to transmit a judicial or

extrajudicial document for service abroad. The United States and Canada are

parties to the Hague Service Convention and service of process is governed by

the convention

      13.    After the collision, Defendant Earhart absented herself from the

State of Arkansas. Defendant Earhart is subject to jurisdiction in Arkansas

pursuant to Ark. Code Ann. § 16-58-120 and the Hague Convention. In

accordance with the Hague Service Convention, Plaintiff intends to serve a

summons and complaint on the Defendant through personal service, if

possible.

      14.    Plaintiff will also serve a copy of the summons, complaint and

affidavit of personal service on the Defendant signed by an individual

authorized to serve summons and complaints in Ontario, Canada on the

Arkansas Secretary of State, along with $25 payable to the Arkansas

Secretary of State and notice of serving Defendant Earhart at her last known




                                   Page 3 of 9
Case 4:19-cv-04047-SOH Document 2           Filed 05/09/19 Page 4 of 9 PageID #: 5



address at 528 Highbury Ave., London, Ontario, N5W4K7, in accordance with

Ark. Code Ann.. § 16-58-120.


                             III.   BASIC PREMISE

       15.      This is a negligence case arising from a motor vehicle collision

that occurred on Interstate 30 in Texarkana, Howard County, Arkansas on or

about December 3, 2016, when Defendant Earhart struck the rear of the

vehicle      Plaintiff   Dornburg    was    in     with   a   2016   International

Harvester/Navistar truck Defendant Earhart was driving, owned by Ryder

Truck Rental Canada, LTD and Ryder Truck Rental, Inc., her employers.


                                    IV.    FACTS

       16.      All of the allegations previously plead herein are re-alleged as

though stated word-for-word.

       17.      On or about December 03, 2016 at approximately 10:12 a.m.

Paul Dornburg was eastbound on I-30 stopped in traffic between exits 2 and 7

in a 2006 Chrysler Pt. Cruiser. Plaintiff was a passenger.

       18.      At the same time, Separate Defendant Earhart was driving an

18-wheeler ProStar owned by Separate Defendants Ryder Truck Canada and

Ryder.

       19.      Separate Defendant Earhart was also eastbound on I-30 stopped

in traffic between exits 2 and 7, directly behind Paul Dornburg and the

Plaintiff.



                                     Page 4 of 9
Case 4:19-cv-04047-SOH Document 2                  Filed 05/09/19 Page 5 of 9 PageID #: 6



      20.         Separate Defendant Earhart’s foot slipped from the breaks and

she collided with the rear of Paul Dornburg’s vehicle.

      21.         Upon information and belief, Defendant Earhart was an

employee and/or agent of Separate Defendants Ryder Truck Canada and

Ryder at the time of the collision.

      22.         As a result of the collision, Plaintiff sustained personal injuries

and damages.


             V.        CAUSE OF ACTION NO. ONE – NEGLIGENCE

      23.         All of the allegations previously plead herein are re-alleged as

though stated word-for-word.

      24.         Separate Defendant Earhart was negligent when she allowed

her   foot     to      slip   off   the   brake,    causing   the   2016   International

Harvester/Navistar truck, owed by Separate Defendant Ryder Truck Canada

and Ryder, to lurch forward and strike the rear of the vehicle Plaintiff was

riding in as a passenger.

      25.         Separate Defendant Earhart was negligent in the following

particulars:

                  a.      Driving in such a careless manner as to evidence a failure
                          to keep a proper lookout for other traffic, in violation of
                          Ark. Code Ann. § 27-51-104(a);

                  b.      Driving in such a careless manner as to evidence a failure
                          to maintain proper control, in violation of Ark. Code Ann.
                          § 27-51-104(a), (b)(6), and (b)(8);



                                          Page 5 of 9
Case 4:19-cv-04047-SOH Document 2       Filed 05/09/19 Page 6 of 9 PageID #: 7



            c.     Operating a vehicle in such a manner which would cause
                   a failure to maintain control, in violation of Ark. Code
                   Ann. § 27-51-104(b)(6);

            d.     Driving in a manner that was inattentive and such
                   inattention was not reasonable and prudent in
                   maintaining vehicular control, in violation of Ark. Code
                   Ann. § 27-51-104(b)(8);

            e.     Following too closely to Plaintiff’s vehicle, more closely
                   than is reasonable and prudent, failing to have due regard
                   for the speed of vehicles and the traffic upon the highway,
                   in violation of Ark. Code Ann. § 27-51-305(a);

            f.     Failing to keep a lookout for other vehicles, in violation of
                   the common law of Arkansas;

            g.     Failing to keep her vehicle under control, in violation of
                   the common law of Arkansas;

            h.     Driving too close to another vehicle, in violation of the
                   common law of Arkansas;

            i.     Otherwise failing to exercise ordinary care under the
                   circumstances.

                 VI. CAUSE OF ACTION NO. TWO –
                 RESPONDEAT SUPERIOR LIABLITY

      26.   All of the allegations previously plead herein are re-alleged as

though stated word-for-word.

      27.   Upon information and belief, Separate Defendants Ryder Truck

Canada and Ryder are responsible and vicariously liable for the negligence of

Separate Defendant Earhart under the legal doctrines of joint enterprise and

respondent superior.



                                 Page 6 of 9
Case 4:19-cv-04047-SOH Document 2      Filed 05/09/19 Page 7 of 9 PageID #: 8



      28.    Upon information and belief, Separate Defendant Earhart was

in the course and scope of employment or agency of Separate Defendants

Ryder Truck Canada and Ryder at the time of the collision.

      29.    Upon information and belief, Separate Defendants Ryder Truck

Canada and Ryder’s employees, agents, and representatives negligent acts

and omissions are imputed to the Defendants, their employer/principal,

under the legal doctrine of respondent superior and principles of agency as

adopted in Arkansas.


     VII.   CAUSE OF ACTION NO. THREE – NEGLIGENT HIRING,
                   SUPERVISION AND ENTRUSTMENT

      30.    Upon information and belief, Separate Defendants Ryder Truck

Canada and Ryder negligently hired, trained and/or supervised Separate

Defendant Earhart.

      31.    Upon information and belief, Separate Defendants Ryder Truck

Canada and Ryder knew or in the exercise of reasonable care should have

known that Separate Defendant Earhart presented a risk of danger to other

drives and public in general.

      32.    As a direct and proximate result of their negligence, Plaintiff,

suffered injuries and damages.


                     VIII. PROXIMATE CAUSATION

      33.    All of the allegations previously plead herein are re-alleged as




                                 Page 7 of 9
Case 4:19-cv-04047-SOH Document 2           Filed 05/09/19 Page 8 of 9 PageID #: 9



though stated word-for-word.

       34.     Separate Defendant Earhart, Separate Defendant Ryder Truck

Canada, and Separate Defendant Ryder’s negligence proximately caused the

collision described herein and the injuries and damages sustained by

Plaintiff.


             IX.    INJURIES AND COMPENSATORY DAMAGES

       35.     All of the allegations previously plead herein are re-alleged as

though stated word-for-word.

       36.     Plaintiff sustained personal injuries as a result of the collision.

       37.     Plaintiff is entitled to the following damages:

               a.    The nature, extent, duration, and permanency of her
                     injuries;

               b.    The full extent of the injuries she sustained;

               c.    The expense of her medical care, treatment and services
                     received, including transportation, board and lodging
                     expenses, and those expenses that are reasonably certain
                     to be required in the future;

               d.    Any pain, suffering, and mental anguish experienced in
                     the past and reasonably certain to be experienced in the
                     future;

               e.    The value of any earnings, earning capacity, profits, or
                     salary lost in the past and that are reasonably certain to
                     be lost in the future;

               f.    The visible results of her injuries; and




                                    Page 8 of 9
Case 4:19-cv-04047-SOH Document 2          Filed 05/09/19 Page 9 of 9 PageID #: 10



              g.     Any property damages she sustained.

       38.    The injuries and damages described herein have been suffered

 in the past and will be continuing in the future.


                     X.         DEMAND FOR JURY TRIAL

       39.    Plaintiff hereby demands a trial by jury.


                          XI.    DEMAND AND PRAYER

       WHEREFORE, Plaintiff Kristen Dornburg respectfully prays for

 judgment against the Defendants for a sum in excess of that required for

 federal court jurisdiction in diversity of citizenship cases and which is

 sufficient to fully compensate Plaintiff for any and all damages Plaintiff is

 entitled to recover under Arkansas law, including pre-judgment interest and

 post judgment interest at the maximum rate allowed by law; for reasonable

 expenses; costs; and for all other proper relief to which she may be entitled.


                                    Respectfully Submitted,


                                    Geoff Thompson
                                    Ark. Bar No. 2002093
                                    RAINWATER, HOLT & SEXTON, P.A.
                                    P.O. Box 17250
                                    Little Rock, AR 72222-7250
                                    Phone:       (501) 868-2500
                                    Facsimile: (501) 868-2508
                                    E-Mail:      Thompson@Rainfirm.com

                                    Attorneys for Plaintiff



                                     Page 9 of 9
